DETAILED ACTION
Claims 1-20 are pending.
Claims 11-20 have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/30/2021 is acknowledged.  The traversal is on the ground(s) that there is not a serious search or examination burden because the claims of the methods are drawn to related inventions.  This is not found persuasive because restriction between product and process of use requires only that either the product can be used in a materially different process, or the process can be practiced with a materially different product, in order to show that the groups are distinct. In the instant case, the process can be used with a materially different product, such as one that is made up of a raw material solution for a polymer elastomer or a raw material solution containing a single composition as opposed to one for a hydrogel with multiple compositions. 
As noted in the restriction requirement mailed 12/20/2021, there would be a serious search or examination burden if restriction were not required because of the different fields of search for each group including different classification searches (Group II – A61B2017/00526; Group III – A61B17/1219). Additionally, the two groups require the use of different search terms (“hydrogel”, “composition” “distribution”, “raw material”, “uneven”, “fixing”, “preparing”) not required for the method of use claims), and the examination burden is not limited to exclusively to a prior art search but also that effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and .
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/30/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, and 10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Mylonakis et al. [US 2015/0342581].
	With respect to Claim 1, Mylonakis discloses: (See Figure 1) An embolus material (sealant 2) that is indwelled in a biological lumen to inhibit flow of a biological fluid in the biological lumen (…sealant 2 for sealing a puncture extending through tissue (not shown), such as a blood vessel, [0078]), the embolus material comprising: an elongated filling body (…the sealant 2 can include a first, proximal, or main section 4 including proximal and distal ends 4a, 4b, and a second, distal, or tip section 6, [0078]) that is made of a material that swells when brought into contact with the biological fluid (…freeze dried hydrogels comprising both chitosan and polyethylene glycol advantageously, and unexpectedly, lead to faster hemostasis of wounds since they combine the swelling characteristics of the PEG moiety along with the hemostatic and pro-coagulative properties of chitosan, [0021]), the elongated filling body possessing opposite ends spaced apart from one another along a longitudinal extent of the elongated filling body (See Figure 1); the elongated filling body including a first side portion (first section 4) and a second side portion (second section 6) that both extend along the longitudinal extent of the elongated filling body and that are relatively positioned in a radial direction of the elongated filling body; and the first side portion and the second side portion each having swelling characteristics (…this configuration of sealant 2 may combine crosslinking of the second section 6 to create an adhesive material in-situ with swell characteristics and pro-coagulative properties of a freeze-dried hydrogel or other expandable material of the first section 4, [0079]), the swelling characteristics of the first side portion of the elongated filling body being different from the swelling characteristics of the second side portion of the elongated filling body (…the rate of absorption of the second section 6 can be slower than that of the first section 4, [0082]).
	With respect to Claim 2, Mylonakis discloses: The embolus material according to claim 1, wherein the difference in the swelling characteristics between the first side portion (4) of the elongated filling body and the second side portion (6) of the elongated filling body is a difference in swelling rate (…the rate of absorption of the second section 6 can be slower than that of the first section 4, [0082]). 
	With respect to Claim 3, Mylonakis discloses: The embolus material according to claim 1, wherein the difference in the swelling characteristics between the first side portion of the elongated filling body andPATENT Attorney Docket No. 1027550-00206354the second side portion of the elongated filling body is a difference in equilibrium swelling degree (…the rate of absorption of the second section 6 can be slower than that of the first section 4, [0082]) (Examiner notes as noted in paragraph [0087] of the specification, a difference in equilibrium swelling degree is a difference in expansion swelling ratio. Thus, section 4 and 6 have different rates of absorption and inherently different expansion swelling ratios).
See Figure 1, first section 4 is much longer than second section 6).
	With respect to Claim 10, Mylonakis discloses: The embolus material according to claim 2, wherein an ionic strength of the first side portion of the elongated filling body is higher than an ionic strength of the second side portion of the elongated filling body (…in several embodiments, the chitosan of the copolymer sealants disclosed herein, is not simply mixed with the other polymeric component (or components), but rather is bound (e.g., covalently or non-covalently) to the other component (or components) of the sealant, [0018]) (Examiner understands that the chitosan being non-covalently bonded would allow one side to have a lower ionic strength than the other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mylonakis et al. [US 2015/0342581] in view of Porter et al. [US 2006/0276831].
	With respect to Claim 6, Mylonakis discloses: The embolus material according to claim 2.	Mylonakis fails to teach: wherein the first side portion of the elongated filling body includes a 
	Within the same field of materials used in biological fluid absorption, Porter teaches: an elongated filling body including a pore forming agent that is leached to form a porous structure by coming into contact with the biological fluid (…selection of materials that are highly lipophilic and swell in response to absorption of blood soluble lipids (e.g., since free lipids are in low concentration within the blood the rate of swelling would be slow) and/or partially or filling some or all of the pores with a soluble binder (e.g., one or more water soluble polymers and/or one or more water soluble proteins) which keeps the compressed material in a collapsed state until the binder has sufficiently dissolved, [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify first side portion of Mylonakis to have the pore forming agent that is leached to form a porous structure of Porter for the purpose of keeping the compressed material in a collapsed state until the binder has sufficiently dissolved, and further controlling the time it takes for the non-compressed material to reach its fully expanded state [Porter, 0034]. 
	With respect to Claim 7, Mylonakis discloses: The embolus material according to claim 2. 
	Mylonakis fails to teach: wherein the second side portion of the elongated filling body incudes insoluble particles that are not dissolved in the biological fluid.
	Within the same field of materials used in biological fluid absorption, Porter teaches: materials having inherently insoluble particles that are not dissolved in the biological fluid (…selection of materials having…coating or otherwise sheathing some or all of the expandable material with an insoluble material, [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the second side portion of Mylonakis to have the insoluble 
	With respect to Claim 8, Mylonakis discloses: The embolus material according to claim 2, wherein a thread-shaped structure (See Figure 2A, chitosan bioabsorbable mesh 6a’) (…the mesh 6a′ may include one or more fibers or filaments having a helical configuration, [0130]) (MW definition of thread - a filamentous length formed by spinning and twisting short textile fibers into a continuous strand) made of a material giving more rigidity to the elongated filling body and is included on a side of the elongated filling body at which is located the second side portion of the elongated filling body (…a chitosan bioabsorbable mesh 6a′ may be embedded within and/or surround the precursors 6b′ of a second section 6′. The mesh 6a′ of bioabsorbable chitosan may have greater rigidity, elasticity, and/or other desired properties than the solidified precursors 6b’, [0130]).
	Mylonakis fails to teach: wherein a thread-shaped structure made of a material having an equilibrium swelling degree less than an equilibrium swelling degree of the elongated filling body is included on a side of the elongated filling body at which is located the second side portion of the elongated filling body.
	Within the same field of materials used in biological fluid absorption, Porter teaches: materials that have an inherent expansion characteristics that delay expansion of the material (…selection of materials having inherent expansion characteristics that delay expansion, [0034]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the second side portion with the thread-shaped embedded mesh of Mylonakis to have been made of a material that inherently delays expansion of Porter for the purpose of having control of the time it takes for the non-compressed body to reach its fully expanded state, [0034]. The device of Mylonakis has a second side portion with an embedded 
	With respect to Claim 9, Mylonakis discloses: The embolus material according to claim 2. 
	Mylonakis fails to teach: wherein the second side portion of the elongated filling body is covered with a waterproof film.
	Within the same field of materials used in biological fluid absorption, Porter teaches: materials that cover the body and act as a waterproof film (…selection of materials having an inherent hydrophobicity… coating or otherwise sheathing (enclosing) some or all of the expandable material in a soluble material which delays water diffusion into the elastomeric, expandable material, [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the second side portion of Mylonakis to have the waterproof film material of Porter for the purpose of a desired delay in swelling and have further control of the time it takes for the non-compressed material to reach its fully expanded state, [Porter, 0034]. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mylonakis et al. [US 2015/0342581] in view of Bourne et al. [US 2009/0022770].
	With respect to Claim 5, Mylonakis discloses: The embolus material according to claim 2.
	Mylonakis fails to teach: wherein the first side portion of the elongated filling body and the second side portion of the elongated filling body each include a porous density, the porous density of the first side portion greater than the porous density of the second side portion.
	Within the same field of porous structures used for biological fluid absorption, Bourne teaches: a variable porosity of different portions of the same composition structure (Pores near the center of the particle are relatively large and pores near the surface of the particle are relatively small… variable compressibility profile is believed to be due to the presence of a relative weak, collapsible inter-pore wall structure in the center region where the pores are large, and a stiffer inter-pore wall structure near the surface of the particle, where the pores are more numerous and relatively small, [0045-0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the first side portion and second side portion of Mylonakis to have a variable pore size profile along the device of Bourne for the purpose of enhancing elastic recovery after compression and influencing the density of the particles and the rate of carrier fluid or body fluid uptake, [Bourne, 0046]. The device of Mylonakis teaches a first and second side portion. Based on the teachings of Bourne having portions of varying porosity, it would have been obvious to try through routine optimization having either side of Mylonakis to have variable pore sizing, for example the first side being greater than the second side, or the second side being greater than the first side.  One of the permutations through routine experimentation would result in the first side having a greater porous density than the second side.  Applicant has not provided criticality for which side must have a greater pore density, just that there are two sides and one of the two sides has a greater pore density ultimately leading to a higher swelling rate on said side (See paragraph [0069] applicant notes that the porous density must just have effect on creating a larger surface area of one side in comparison to another so that there is an increased swelling rate on said side). Thus, it is the Examiner’s position that one of ordinary skill in the art would have determined which porous density in Mylonakis to be made greater based upon the teachings of Bourne through routine experimentation. Therefore, the claimed limitation fails to patentably distinguish claim 5 over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Document C discloses a chitosan comprising material composition with a varying pore size characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771